IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
SOUTHERN DIVISION
NO. 7:20-MJ-1272-RJ
UNITED STAES OF AMERICA

Vv.

JORDAN DUNCAN

Nee ee ee ee” Ne”

ORDER ALLOWING LIMITED DISTRIBUTION OF SEALED DOCUMENT

Upon motion of the United States, it is hereby ORDERED that the affidavit
underlying the criminal complaint and resulting warrant in the above-captioned case
be provided the United States District Court for the District of Idaho and to counsel
for the parties, for their use as necessary in proceedings related to the case in that
district.

This the Zl day of October, 2020. |
Blt fom fe
ROBERT B. JONES, JR.
UNITED STATES MAGISTRATE JUDGE

Case 7:20-mj-01272-RJ Document 10 Filed 10/26/20 Page 1 of 1

 
